United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.G., Appellant
and
U.S. POSTAL SERVICE, MAIN POST OFFICE,
Fayetteville, GA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Martin Kaplan, Esq., for the appellant
Jim C. Gordon, Jr., Esq., for the Director

Docket No. 14-453
Issued: November 4, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
PATRICIA HOWARD FITZGERALD, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On December 23, 2013 appellant, through her attorney, filed a timely appeal from a
November 21, 2013 merit decision of the Office of Workers’ Compensation Programs (OWCP).1

1

On July 29, 2014 OWCP failed a motion to dismiss the appeal and cancel an oral argument. In an order dated
August 29, 2014, the Board granted that portion of the Director’s motion to cancel oral argument. Order Granting
Cancellation of Oral Argument, Docket No. 14-453 (issued August 29, 2014).

Pursuant to the Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.3
ISSUE
The issue is whether appellant sustained an emotional condition as a consequence of her
accepted December 10, 2001 employment-related injuries.
FACTUAL HISTORY
This case has previously been before the Board. In a December 13, 2010 decision,4 the
Board affirmed OWCP’s December 15, 2009 decision denying appellant’s November 16, 2009
request for reconsideration because it was not timely filed and did not establish clear evidence of
error. The Board found that the newly submitted medical reports of Dr. Brian Teliho, a Boardcertified psychiatrist and OWCP referral physician and Dr. Harold H. Alexander, a Boardcertified orthopedic surgeon and an OWCP referral physician, did not raise a substantial question
as to the correctness of OWCP’s determination that appellant’s total disability during the claimed
period was not causally related to her accepted December 10, 2001 employment injuries. In a
May 20, 2014 decision,5 the Board affirmed OWCP’s December 6, 2012 decision finding that
appellant had not established total disability from August 23, 2006 to January 24, 2012 due to
her December 10, 2001 work injuries. The Board also affirmed its March 7, 2013 decision
finding that appellant had not established a recurrence of disability on November 18, 2004
causally related to the same accepted injuries. The facts and circumstances as set forth in the
prior decisions are hereby incorporated by reference. The relevant facts are set forth.
OWCP accepted that on December 10, 2001 appellant, then a 43-year-old rural carrier
associate, sustained employment-related right wrist sprain and strain and temporary aggravation
of a right carpal tunnel fracture. Following these injuries, appellant returned to work in a
2

5 U.S.C. § 8101 et seq.

3

In its July 29, 2014 Motion to Dismiss and Cancel Oral Argument, OWCP asserted that the November 21, 2013
Branch of Hearings and Review’s decision (affirming OWCP’s December 18, 2012 decision) had been issued
erroneously while the same matter was pending before the Board, citing 20 C.F.R. § 501.2(c)(3). It argued that the
issue in the November 21, 2013 OWCP decision was the same issue appealed to the Board on April 17, 2013 in
Docket No. 13-1172 (issued May 20, 2014); i.e., whether appellant had established that her preexisting emotional
condition was related to her accepted employment-related injuries. The Board disagrees and finds that it has
jurisdiction over the November 21, 2013 decision as it is a direct appeal from OWCP’s only decision denying
appellant’s request for expansion of her claim to include an emotional condition. Although the emotional condition
issue was addressed tangentially in OWCP’s December 6, 2012 and March 7, 2013 decisions, the Board specifically
noted in its May 20, 2014 affirmance of those decisions: “In a December 18, 2012 decision, OWCP found that the
medical evidence was insufficient to establish that appellant’s emotional condition was caused or contributed to by
her December 10, 2001 work injuries. The Board notes that this consequential injury claim will be addressed
separately under Docket No. 14-453.” Accordingly, the Motion to Dismiss is denied. See B.G., Docket No. 14-439
(issued August 7, 2014); B.G.; Docket No. 14-6 (issued March 21, 2014); Leon Hayes, Docket No. 94-2292 (issued
January 15, 1997). Cf., Douglas E. Billings, 41 ECAB 880 (1990).
4

Docket No. 10-896 (issued December 13, 2010).

5

Docket No. 13-1172 (issued May 20, 2014).

2

modified clerk position on July 8, 2004. On September 14, 2004 she stopped work. On
September 3, 2008 OWCP granted appellant a schedule award for 19 percent impairment of the
right arm.
By letter dated February 22, 2012, counsel requested that OWCP expand appellant’s
claim to include an exacerbation of her preexisting psychiatric condition by the accepted
employment injuries.
In a March 5, 2012 one-page report, Dr. Olufemi A. Taiwo, an attending Board-certified
psychiatrist, advised that appellant had a severe depressive episode of bipolar disorder with
psychosis and a generalized anxiety disorder on Axis I. Appellant had a long history of
psychiatric illness, but her current chronic and severe emotional problems were triggered by her
December 2001 work-related physical injuries and affected her family, occupational and social
functioning. She required intensive psychiatric, psychological, family and social services to
function appropriately. Dr. Taiwo concluded that appellant could not perform any work-related
activity as this would cause her conditions to decompensate. He concluded that she was
emotionally fragile, had significant cognitive difficulties and lacked appropriate job-related
coping skills to perform any work-related activity.
In a December 18, 2012 decision, OWCP found that the medical evidence was
insufficient to establish that appellant’s emotional condition was caused or contributed to by her
December 10, 2001 work injuries.
By letter dated December 31, 2012, appellant, through her attorney, requested a telephone
hearing before an OWCP hearing representative.
In encounter notes dated October 13, 2004 to April 24, 2008, Dr. Taiwo noted appellant’s
current symptoms of sadness, withdrawal, anhedonia, hallucinations, nervousness, excessive
worry and concern about going back to work and wrist pain. He listed findings on mental
examination and addressed her therapy. Dr. Taiwo diagnosed Bipolar I Disorder, severe
depression with psychosis, anxiety disorder not otherwise specified and schizoaffective disorder
on Axis I, an occupational problem on Axis IV and current global assessment of functioning
scores from 10 to 82 on Axis V. He deferred a diagnosis on Axis II and found no diagnosis on
Axis III.
In reports dated November 4, 2004 to January 9, 2006, Dr. Randall C. Berinhout, a
Board-certified anesthesiologist, obtained a history that appellant’s right wrist and hand pain
began on December 10, 2001. He set forth a history of her medical treatment, family and social
background. Dr. Berinhout listed findings on physical examination and diagnosed neuropathic
pain in the wrist secondary to a failed surgical procedure, failed wrist surgery, depression and
anxiety, history of bipolar disorder, insomnia with some depression secondary to personal
emotional problems, deconditioning of the right wrist and hand and cervical radiculopathy.
In duty status reports (Form CA-17) dated June 13, 2006 to February 15, 2007, Steven
Marrison, Ph.D., a clinical psychologist, provided a history that appellant sustained a sprained
wrist on December 10, 2001. He diagnosed major depression and stated that she had a disabling

3

right wrist injury. Dr. Marrison listed appellant’s restrictions and stated that she was advised not
to resume work. He stated that she could not perform the described regular work duties.
In an October 31, 2007 narrative report, Dr. Marrison noted that appellant had recently
been disoriented with agitation, loss of energy and confusion. It appeared that appellant
accidentally stopped taking some of her medication which had been corrected through a visit
with Dr. Taiwo. Dr. Marrison stated that she appeared quite shaky at the beginning of their
meeting. Much of the time was spent assisting appellant with getting herself under better
control. She was instructed to continue to practice the behavioral strategies utilized on that day
with follow-up in one week.
In a March 28, 2008 letter, Dr. Marrison stated that he reviewed Dr. Teliho’s report and
agreed that appellant had a psychiatric disorder predating her December 10, 2001 employment
injuries.6 He began treating appellant on September 20, 2004. Dr. Marrison stated that the
damaged nerve in her wrist and subsequent medical treatment has had disastrous consequences
for her psychiatrically due to chronic pain. He obtained a history that appellant had suffered
from bipolar disorder and depressive, hypomanic and manic episodes most of her adult life.
Dr. Marrison stated that, prior to her work-related injury, she was quite capable of functioning
adequately as an adult at work and in other aspects of psychosocial functioning with only brief
episodes of depression or hypomania usually lasting less than one week that interfered with work
related and other mental functioning. He identified severe wrist pain and loss of functioning as
two stressors that aggravated appellant’s bipolar disorder. Dr. Marrison noted that severe life
stressors, including divorce and rape caused only temporary losses of functional status, but the
work injury was unrelenting and, thus, made it more difficult for her to psychologically recover.
At the time of appellant’s evaluation with Dr. Teliho, she was in temporary partial remission
from her bipolar disorder. Apparently, Dr. Teliho focused exclusively on her mental functioning
during her one-time visit when she was between episodes and thus relatively free of symptoms.
He did not investigate her level of mental functioning over time.
Dr. Marrison noted appellant’s symptoms which included incidents of loss of
concentration and diagnosed severe recurrent major depressive episodes with psychotic features.
He advised that given the severity of symptoms and duration and frequency of these episodes of
deterioration in her mental functional status, she was clearly not capable of sustaining any
regularly scheduled work. Dr. Marrison stated that Dr. Teliho failed to take into account that
appellant’s wrist surgery, which failed to relieve her pain from the damaged nerve, her chronic
pain and limited use of her dominant right hand had severely aggravated her bipolar disorder,
such that the frequency and duration of her severe depressive and manic episodes totally
precluded her from sustaining regular employment. He concluded that there was no evidence of
symptom magnification or malingering.

6

In an August 17, 2006 report, Dr. Teliho found that appellant most likely had underlying personality disorder
symptoms which included depression and anxiety. He opined that her preexisting emotional condition was likely
exacerbated by her December 10, 2001 employment injuries, but that the degree of her anxiety, which included
auditory hallucinations, was not directly caused by her accepted injuries. Dr. Teliho advised that appellant could
return to part-time work as a mail carrier with restrictions related to her employment injuries.

4

In an April 24, 2008 report, Dr. Jerry W. Bush, a Board-certified internist, obtained a
history of the December 10, 2001 employment injuries and appellant’s medical, family and
social background. He reviewed her medical records and noted that she complained about
depression and anxiety. Dr. Bush reported findings on physical, neurologic and mental
examination. He diagnosed avascular necrosis of the right wrist, depression and anxiety. Based
on the available information and his examination, Dr. Bush advised that appellant had mild-tomoderate impairment with work restrictions.
In a November 21, 2013 decision, OWCP found that the medical evidence was
insufficient to establish that appellant sustained an emotional condition as a consequence of her
accepted work injuries.
LEGAL PRECEDENT
With respect to consequential injuries, it is an accepted principle of workers’
compensation law that, when the primary injury is shown to have arisen out of and in the course
of employment, every natural consequence that flows from the injury is deemed to arise out of
the employment, unless it is the result of an independent intervening cause which is attributable
to the employee’s own intentional conduct.7 The basic rule is that a subsequent injury, whether
an aggravation of the original injury or a new and distinct injury, is compensable if it is the direct
and natural result of a compensable primary injury.8
A claimant bears the burden of proof to establish a claim for a consequential injury.9 As
part of this burden, he or she must present rationalized medical opinion evidence, based on a
complete factual and medical background, showing causal relationship. Rationalized medical
evidence is an opinion of reasonable medical certainty and be supported by sound medical
rationale explaining the nature of the relationship of the diagnosed condition and the specific
employment factors or employment injury.10
ANALYSIS
OWCP accepted appellant’s claim for employment-related right wrist sprain and strain,
and temporary aggravation of a right carpal tunnel fracture. The Board finds that she has not
submitted sufficient medical evidence to establish an emotional as a consequence of her accepted
employment injuries.
The reports and notes of Drs. Marrison and Taiwo found that appellant had a severe
depressive reaction and an episode of bipolar disorder with psychosis, and generalized anxiety
and schizoaffective disorders due to her accepted December 10, 2001 employment injuries
resulting in her total disability for work.
7

Albert F. Ranieri, 55 ECAB 598 (2004).

8

See A. Larson, The Law of Workers’ Compensation § 10.01 (November 2000).

9

J.A., Docket No. 12-603 (issued October 10, 2012).

10

Id.

5

OWCP has not accepted appellant’s claim for a consequential emotional injury. Where a
claimant claims that a condition not accepted or approved by OWCP was due to his or her
employment injury, he or she bears the burden of proof to establish that the condition is causally
related to the injury through the submission of rationalized medical evidence.11
The Board notes that Dr. Marrison and appellant described a history of an emotional
condition predating her December 10, 2001 employment injuries. While Dr. Marrison concluded
that appellant diagnosed emotional conditions were due to her accepted employment injuries and
resulted in disability, he did not provide adequate medical reasoning to support his stated
conclusions. Dr. Marrison identified severe wrist pain and loss of functioning as two stressors
that aggravated appellant’s bipolar disorder. He did not explain how these two stressors
aggravated her underlying condition. The Board has found that a physician must provide a
narrative description of the identified employment incident and a reasoned opinion on whether
the employment incident caused or contributed to appellant’s diagnosed medical condition.12
Dr. Marrison’s observation that appellant was in temporary partial remission from her bipolar
disorder at the time of Dr. Teliho’s examination is insufficient, by itself, to establish the element
of causal relationship.13
Dr. Taiwo advised that appellant was emotionally fragile, had significant cognitive
difficulties and lacked appropriate job-related coping skills to perform any work-related activity.
He did not adequately explain how these work-related residuals prevented her from performing
any work.14 As for Dr. Taiwo’s explanation that appellant could not work to prevent further
injury, it is well established that fear of future injury does not constitute a basis for the payment
of compensation.15 The Board finds that the reports and notes of Drs. Marrison and Taiwo are
insufficient to establish appellant’s claim.
The reports from Drs. Berinhout and Bush found that appellant had depression, anxiety, a
history of bipolar disorder and insomnia with some depression secondary to personal emotional
problems, but failed to provide an opinion stating that the diagnosed conditions were caused or
aggravated by the December 10, 2001 employment injuries. Medical evidence that does not
offer any opinion regarding the cause of an employee’s condition is of diminished probative
value on the issue of causal relationship.16 The Board finds that the reports of Drs. Berinhout
and Bush are insufficient to establish appellant’s claim. As appellant has failed to provide
rationalized medical opinion evidence establishing a consequential emotional condition as a
result of her December 10, 2001 employment injuries, she has failed to meet her burden of proof.
11

M.D., Docket No. 11-1737 (issued April 3, 2012); F.H., Docket No. 10-1267 (issued March 7, 2011); JaJa K.
Asaramo, 55 ECAB 200, 214 (2004).
12

B.T., Docket No. 13-138 (issued March 20, 2013); John W. Montoya, 54 ECAB 306 (2003).

13

Thomas D. Petrylak, 39 ECAB 276 (1987) (a temporal sequence of events is not sufficient to establish causal
relationship).
14

See cases cited, supra note 12.

15

E.g., D.S., Docket No. 12-1042 (issued December 7, 2012).

16

S.E., Docket No. 08-2214 (issued May 6, 2009); Conard Hightower, 54 ECAB 796 (2003).

6

Appellant may submit new evidence or argument as part of a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant did not sustain an emotional condition as a consequence of
her accepted December 10, 2001 employment-related injuries.
ORDER
IT IS HEREBY ORDERED THAT the November 21, 2013 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: November 4, 2014
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

7

